TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00809-CR






Ex parte John Michael Port






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. GV504316, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
The reporter’s record in this extradition appeal was due to be filed on October 4,
2005.  The Court is informed that Port’s appointed attorney has moved in the district court to
withdraw and, although the motion has not been acted upon, is no longer providing assistance.
The appeal is abated.  The district court is ordered to determine whether Port wishes
to pursue this appeal and, if he does, to appoint substitute counsel who will effectively represent him. 
Tex. R. App. P. 38.8(b).  If the appeal is to be pursued, the court shall instruct the court reporter to
immediately prepare and file the reporter’s record.  Tex. R. App. P. 37.3(b).  The court shall also
prepare and file a certification of Port’s right of appeal, which shall be forwarded to this Court in a
supplemental clerk’s record.  Tex. R. App. P. 37.1.  The record from the rule 38.8 hearing, the order
appointing substitute counsel, the reporter’s record, and the supplemental clerk’s record shall be filed
no later than January 20, 2006.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   December 23, 2005
Do Not Publish